DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendments and Arguments
	The Arguments filed on 5/25/22 have been fully considered and found to be persuasive.  Therefore, the rejections upon claims 21-48 are withdrawn.  

Allowable Subject Matter
Claims 21-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  The remarks along with the limitations “scan an email message for a topic identifier; determine a suggested storage location for the email message based on the topic identifier; display a user interface to a user to prompt the user whether to save the email message at the suggested storage location; receive an input from the user via the user interface to save the email message at the suggested storage location or at a user-selected storage location; and saving the email message based on the user input” have overcome the prior art of record.  An updated search has been performed and no prior art solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Romero et al US (20050065906) teaches a novel system for email users to provide feedback to email routing, filtering and classification systems. The invention uses email generated by standard email client software as the transport mechanism for providing this feedback, and thereby eliminates the need for custom, client-side software to be installed on the user's computer.
Parry et al US (20030233411) teaches a method and system for managing and manipulating documents sent via e-mail wherein dedicated e-mail addresses associated with daemons, or other programming code, are used to direct the functions carried out on the documents, such as printing, storing, or posting to an Internet file, portions of an e-mail message or attachments
Kelley US (7,328,244) teaches a method and apparatus, preferably embodied as a computer program product, wherein e-mail is classified according to categories by imbedding a category identifier into the header of the e-mail message. The invention also provides for a series of electronic storage sites such that upon downloading the e-mail containing the category identifier onto a client computer, the e-mail message is placed into a storage site corresponding to the category identifier. A user of the present invention would no longer need to search through every e-mail message to find a specific e-mail message regarding a particular category. A category table is provided which contains the category identifiers or designators with which to categorize the e-mail message.
None of these references taken alone or in any reasonable combination teach the claims as recited by the Applicant, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478